Exhibit 10.2
 
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (this “Agreement”), effective as of January 1, 2016,
entered into as of the 1st day of April, 2016, is by and between Swisher Hygiene
Inc., a Delaware corporation (“Swisher” or the “Company”) and Richard L.
Handley, an individual residing in the State of Florida (“Consultant”).
 


 
RECITALS
 
WHEREAS, Consultant has been a member of the Board of Directors of the Company
since December 2012 and currently serves as its Chairman; and
 
WHEREAS, Swisher has requested and Consultant has agreed to provide additional
services to or on behalf of the Company as more fully set forth herein; and
 
NOW, THEREFORE, in consideration of the above recitals and the mutual promises
and conditions contained in this Agreement, the parties agree as follows:
 
1.  INDEPENDENT CONTRACTOR RELATIONSHIP
 
In accordance with the parties' mutual intentions, this Agreement establishes
between Consultant and Swisher an independent contractor
relationship.  Consultant will not be an employee or partner of Swisher, but
shall have the title of President, Chief Executive Officer and Secretary, and
shall have the authority and powers to act on behalf of Swisher commonly
associated with such positions. No joint venture or partnership is created or
intended hereby, and the parties will not hold themselves out as being in any
such arrangement.
 
2.  TASKS, DUTIES, AND SCOPE OF WORK, REPORTING RESPONSIBILITIES
 
In addition to his responsibilities as Chairman of the Board of Directors of the
Company, commencing April 1, 2016, and for the remainder of the term of this
Agreement, Consultant shall act in the capacity of President, Chief Executive
Officer and Secretary, functioning as the Company’s Principal Executive Officer
and shall dedicate such time as necessary to perform the services commonly
associated with those titles and function, as adjusted by the context of the
Company, which has recently sold all of its business operations. Consultant’s
duties shall include but not be limited to the following services (the “Scope of
Work”):
 
●  
Oversee and direct all litigation, investigations and disputes with the goal of
resolving all such matters on terms and conditions acceptable to the Company’s
Board of Directors and in the best interests of the Company’s shareholders;

 
●  
Oversee and direct all transitional matters relating to the sale of the
Company’s business operations;

 
●  
Oversee and direct implementation of the proposals approved by the Company’s
shareholders at the Company’s meeting of Shareholders held on October 15, 2015;

 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
●  
Assist in transitioning duties and responsibilities from the Company’s former
President and CEO, and the Company’s former CFO;

 
●  
Assist with all public company filings (including ’34 Act Forms 10-Q and 10-K,
if required, and 8-K; and ’33 Act filings if any) and if appropriate, certify
and execute as the Company’s Principal Executive Officer;

 
●  
Assist the Company’s CFO in the preparation and filing of tax returns by
Swisher’s outside service providers, including Smith Leonard and BDO;

 
●  
Review and approve press releases;

 
●  
Assist Templeton & Co. in providing monthly income statements, balance sheets,
and check run summaries;

 
●  
Assist on all banking matters, including cash management;

 
●  
Assist in reviewing and approving invoices for payment; approving check runs and
wire transfers according to Swisher’s Policy for Processing Payments and
Establishing Investment Accounts;

 
●  
Schedule and oversee all meetings of the Board of Directors;

 
●  
Oversee all external communications, including those provided by ICR
Communications;

 
●  
Implement practices to minimize overhead and outside costs as appropriate; and

 
●  
Implement such other actions approved by the Board of Directors.

 
This Agreement has an initial term effective as of January 1, 2016 and ending
December 31, 2016 (the “Term”) as may be extended by mutual agreement of the
parties, subject to termination in accordance with Section 6 hereof.  Consultant
shall report directly to the Company’s Board of Directors during the Term.
 
3.  COMPENSATION AND EXPENSES
 
For the services to be performed under this Agreement, and in lieu of any
Director’s fees that would otherwise be payable to Consultant as Chairman of the
Board of Directors, effective January 1, 2016 and during the Term, Consultant
shall be paid a fee of $50,000 per calendar quarter.    Consultant shall be paid
in arrears, within 15 days following Swisher’s receipt of his quarterly invoice,
accompanied by such reasonable documentation as Swisher may request.
 
Consultant shall maintain receipts and records relating to expenses incurred in
performing the Scope of Work.  Swisher will reimburse Consultant for reasonable
out-of-pocket expenses which are actually incurred in connection with the
performance of the Scope of Work, including, but not limited to, reasonable
office expenses (including office supplies, telephone and internet costs,
overnight mail services, and travel expenses, if any, including hotel, airfare,
meals, transportation and rental car). All such costs and expenses submitted for
reimbursement shall be itemized by statement, and each statement will be
accompanied by reasonable supporting documentation substantiating each expense,
such as bills, receipts or vouchers.  Expenses incurred by Consultant shall be
presented on a monthly basis and shall be reimbursed within 15 days of
presentment.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
4.  TAXES
 
Consultant recognizes and understands that he will receive a Form 1099 and
related tax statements, and will be required to file corporate and/or individual
tax returns and to pay taxes in accordance with all provisions of applicable
federal and state law.  Consultant will be responsible for providing all social
security, unemployment compensation, workers' compensation and similar
contributions and insurance coverage for consultant and consultant's employees
(if any), and paying all taxes related to the services hereunder (including
without limitation federal and state income tax on any moneys earned pursuant
hereto), through contributions, withholdings or other payment as applicable.
Consultant specifically acknowledges that neither consultant nor any of
consultant's employees (if any) are entitled to workers' compensation benefits
for the services.
 
Consultant will indemnify and hold harmless Swisher and its officers, directors,
employees, agents, advisors, assigns and other representatives from and against
any claims or demands of any governmental agency or authority for income or
social security taxes and for employment protection funds (such as unemployment
and workers' compensation) contributions related to the Scope of Work as well as
for any unemployment or workers' compensation claims by Consultant or
Consultant's employees, agents or other representatives (if any) and any
penalties or other items related to any of the foregoing. Swisher may require,
and Consultant will provide promptly, evidence that Consultant has paid such
taxes or contributions as may be required by law or regulation.
 
5.  AGREEMENT TO WAIVE RIGHTS TO BENEFITS
 
Consultant hereby waives and foregoes the right to receive any benefits given by
Swisher to its regular employees, including, but not limited to, health
benefits, vacation and sick leave benefits, and profit sharing plans, such as
401(k) plans
 
6.  TERMINATION
 
This Agreement shall terminate on December 31, 2016 unless otherwise extended
prior to such date by mutual agreement of the parties.  Notwithstanding the
foregoing, (i) the Company’s Board of Directors may at any time during the Term
curtail, limit or reduce Consultant’s duties, responsibilities or title without
reduction in compensation set forth above; notwithstanding the foregoing,
Consultant shall not be directed to perform duties materially different than
those set forth in this Agreement, and Consultant shall not be required to
relocate from the Fort Lauderdale, Florida in performance of his duties; and
(ii) Consultant, upon sixty (60) days’ prior notice, may terminate his services
under this Agreement, in which case, Consultant’s fee shall be prorated through
his last day of service.
 
7.  NON-DISCLOSURE OF TRADE SECRETS, CUSTOMER LISTS, PROSPECTS AND OTHER
PROPRIETARY INFORMATION
 
Consultant agrees not to disclose or communicate, in any manner, either during
or after Consultant’s agreement with Swisher, proprietary information about
Swisher, its operations, clientele, or any other proprietary information, that
relates to the business of Swisher.   Consultant acknowledges that the above
information is material and confidential.  Consultant understands that any
breach of this provision, or that of any other Confidentiality and
Non-Disclosure Agreement, is a material breach of this Agreement.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
8.  RETURN OF PROPERTY
 
Upon termination of this Agreement or whenever requested by Swisher, Consultant
shall immediately deliver to Swisher all property in his possession, or under
his care and control, belonging to Swisher, including but not limited to,
proprietary information, computers, equipment, tools, documents, plans,
recordings, software, and all related records or accounting ledgers.
 
9.  LEGAL COMPLIANCE
 
Consultant is encouraged to treat all Swisher employees, customers, clients,
business partners and other affiliates with respect.  Consultant is required to
comply with all laws, ethical codes and Swisher’s policies, procedures, rules or
regulations, including those forbidding sexual harassment, discrimination, and
unfair business practices.
 
10.  NOTICES
 
All notices (including other communications required or permitted) under this
Agreement must be in writing and must be delivered to the address set forth on
the signature page below (a) in person, (b) by registered or certified mail,
postage prepaid, return receipt requested, (c) by a generally recognized courier
or messenger service that provides written acknowledgement of receipt by the
addressee, or (d) by a generally accepted means of electronic transmission with
a verification of delivery. Any party may furnish, from time to time, other
addresses for notices to it.  Consultant agrees to keep Swisher current as to
his or her business and mailing addresses, as well as telephone, facsimile,
e-mail and pager numbers.
 
11.  ATTORNEY’S FEES AND COSTS
 
If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements incurred both before and
after judgment in addition to any other relief to which such party may be
entitled.
 
12.  INDEMNIFICATION OF CONSULTANT
 
During the term of this Agreement, Consultant shall be a “Covered Person” as
that term is defined in Article Six of the Company’s Bylaws, and Company shall
indemnify and hold harmless Consultant to the fullest extent as set forth
therein.  In addition, Consultant shall be a named insured under the Company’s
Directors and Officers insurance policy and shall be insured to the fullest
extent set forth therein.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
13.  COUNSEL; INTERPRETATION
 
In entering this Agreement, the parties represent that they have had the
opportunity to consider the terms of this Agreement and consult with attorneys
if they chose to do so, and that the terms of this Agreement have been
completely read by them, and that those terms are fully understood and
voluntarily accepted by them. If any claim is made by a party relating to any
conflict, omission or ambiguity in the provisions of this Agreement, no
presumption or burden of proof or persuasion will be implied because this
Agreement was prepared by or at the request of any party or its counsel.
 
14.  ENTIRE AGREEMENT
 
This instrument constitutes and contains the entire Agreement and final
understanding between the parties. It is intended by the parties as a complete
and exclusive statement of the terms of their agreement. It supersedes all prior
negotiations and agreements, proposed or otherwise, whether written or oral,
between the parties with respect to the matters contained herein. Any
representation, promise or agreement not specifically included in this Agreement
will not be binding upon or enforceable against either party.  Notwithstanding
the foregoing,
 
15.  PARTIAL INVALIDITY
 
If any provision of this Agreement is held by a Court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect without being impaired or
invalidated in any way.
 
16.  GOVERNING LAW AND JURISDICTION
 
This Agreement shall be governed by, and construed under, the laws of the State
of Florida.  Jurisdiction and venue for all purposes shall be in Broward County.
 
17.  COUNTERPARTS
 
This Agreement may be executed in anyone or more counterparts, each of which
will be deemed to be an original but all of which together will constitute one
and the same instrument. A facsimile will be deemed an original.




Signatures appear on following page


 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties have caused this Agreement to be executed on the
date first written above.
 
SWISHER HYGIENE INC:
 
 
By:  /s/ William M.
Pruitt                                                                           
Name:   William M. Pruitt____________________
       On Behalf of the Board of
Directors                                                                




Address:      350 E. Las Olas Blvd., Suite 1600
                      Fort Lauderdale, FL  33301


CONSULTANT:




/s/ Richard L.
Handley                                                                           
      Richard L. Handley


Address:      401 E. Las Olas Blvd., #130-465
                      Fort Lauderdale, FL  33301


 
Page 6 of 6


--------------------------------------------------------------------------------

 